Exhibit 10.1

AMENDMENT NO. 2

TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

PALMETTO BANCSHARES, INC.,

CAPGEN CAPITAL GROUP V LP

AND EACH OF THE OTHER

INVESTORS NAMED THEREIN,

DATED AS OF

MAY 25, 2010,

AS AMENDED AS OF JUNE 8, 2010



--------------------------------------------------------------------------------

AMENDMENT NO. 2

TO THE

STOCK PURCHASE AGREEMENT

This Amendment No. 2 (the “Amendment”), dated as of September 22, 2010, is to
the Stock Purchase Agreement, dated as of May 25, 2010 (the “Stock Purchase
Agreement”) by and among PALMETTO BANCSHARES, INC., a South Carolina corporation
(the “Company”), and CAPGEN CAPITAL GROUP V LP, a Delaware limited partnership
(“CapGen”), as Amended by Amendment No. 1 (“Amendment No. 1”) to the Stock
Purchase Agreement, dated as of June 8, 2010, by and among the Company, CapGen
and each of the respective other investors set forth on the signature pages to
Amendment No. 1 (collectively, with CapGen, the “Investors”).

This Amendment modifies certain terms of the Stock Purchase Agreement and
Amendment No. 1 as set forth below. Capitalized terms used, but not defined
herein, shall have the same respective meanings as provided in the Stock
Purchase Agreement.

In consideration of the premises, and other good and valuable consideration, the
receipt of which is acknowledged, the parties, intending to be legally bound,
agree as follows:

SECTION I.

AMENDMENTS TO THE STOCK PURCHASE AGREEMENT

Section 1.01 Section 6.09 of the Stock Purchase Agreement is amended as follows:

(a) All references in clause (a) and (b) to “Investor” shall refer solely to
CapGen and the “Investor Percentage Interest” shall refer solely to the Investor
Percentage Interest of CapGen.

(b) A new clause (c) is added to Section 6.09, which will read in its entirety
as follows:

“The Company and its Subsidiaries will permit such Investors, whether or not
such Investor qualifies, or is intended to qualify, as a “venture capital
operating company” (“VCOC”), as defined in the regulations (the “Plan Asset
Regulations”) issued by the Department of Labor at 29 C.F.R. Section 2510.3 101,
as the same may be amended from time to time to have customary and appropriate
VCOC rights (including consultation rights, inspection and access rights, and
rights to receive materials for all meetings of the Board of Directors, and the
right to audited and unaudited financial statements, annual budget and other
financial and operations information, including advance notification of and
consultation with respect to significant corporate actions) relating to
inspection, information and consultation with respect to the Company or the Bank
(the “VCOC Rights”). Any inspection pursuant to this Section 6.09(c) shall be
conducted during normal business hours and in such a manner as not to interfere
unreasonably with the conduct of the business of the Company or its
Subsidiaries, and nothing herein shall require the Company or its Subsidiaries
to disclose any information to the extent (1) prohibited by Law or (2) that the
Company or its Subsidiaries reasonably believe such



--------------------------------------------------------------------------------

information to be competitively sensitive proprietary information (except to the
extent such Investor provides assurances reasonably acceptable to Company or
such Subsidiary, as applicable, that such information shall not be used by such
Investor or its affiliates to compete with the Company or such Subsidiary, as
applicable). Each Investor also shall hold and use any information that receives
pursuant to this Section 6.09(c) solely for purposes of managing its investment
in the Company, and shall not use or disclose any material nonpublic information
regarding the Company to trade in Company securities or any derivatives thereof.
Notwithstanding the foregoing, nothing herein shall require the Company or its
Subsidiaries to (1) honor a request from such Investor to visit and inspect any
of the offices and properties of the Company and its Subsidiaries and inspect
and copy the books and records of the Company and its Subsidiaries more
frequently than once per quarter or (2) make appropriate officers and directors
of the Company and its Subsidiaries available to such Investor for consultation
with the Investor or its designated representative with respect to matters
relating to the business and affairs of the Company and its Subsidiaries more
frequently than once per quarter.”

Section 1.02 Section 7.06(a) of the Stock Purchase Agreement is amended in its
entirety to read as follows:

“(a) Indemnification of the Investor. In addition to the indemnity provided in
the Registration Rights Agreement, the Company will indemnify and hold each
Investor and its directors, officers, shareholders, members, partners, employees
and agents (and any other persons with a functionally equivalent role of a
person holding such titles notwithstanding a lack of such title or any other
title), each person who controls the Investor (within the meaning of Section 15
of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, shareholders, agents, members, partners or employees (and any other
persons with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title) of such controlling
person (each, an “Investor Party”), from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in permitted settlements, court costs and reasonable
attorneys’ fees of one counsel and costs of investigation that any such Investor
Party may suffer or incur as a result of (i) any material breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or (ii) any action instituted against an Investor Party in any
capacity, by any shareholder of the Company who is not Investor Party or an
affiliate of that Investor Party, with respect to this Agreement or any of the
transactions contemplated hereby, except to the extent that a court has
determined in a final nonappealable order that any such losses, claims and
expenses have resulted directly from an Investor Party’s gross negligence or
willful misconduct. The Company will not be liable to any Investor Party under
this Agreement to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Investor Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Private Placement Documents.
Notwithstanding anything to the contrary contained in this Agreement, no
indemnification pursuant to this Section 7.06(a) will be available to the extent
not allowed under applicable federal and state law.”

 

2



--------------------------------------------------------------------------------

Section 1.03 Section 9.18 of the Stock Purchase Agreement is amended in its
entirety to read as follows:

“Section 9.18 (a) The Company and the Bank agree that none of the Company, the
Bank or any of the Subsidiaries or any of the officers or directors of the
Company, the Bank or any of the Subsidiaries shall, and that they shall instruct
and use their reasonable best efforts to cause their and the Subsidiaries’
employees, investment bankers, attorneys, accountants and other advisors or
representatives (such directors, officers, employees, investment bankers,
attorneys, accountants and other advisors or representatives, collectively,
“Representatives”) not to (it being understood and agreed that any violation of
the restrictions set forth in this Section 9.18 by a Representative, whether or
not such Representative is so authorized and whether or not such Representative
is purporting to act on behalf of the Company, the Bank or any Subsidiary or
otherwise, shall be deemed to be a breach of this Agreement by the Company and
the Bank), directly or indirectly:

(1) initiate, solicit or knowingly facilitate or encourage any inquiries or the
making of any proposal or offer that constitutes, or could reasonably be
expected to lead to, any Acquisition Proposal;

(2) make or authorize any statement, recommendation or solicitation in support
of any Acquisition Proposal;

(3) engage in, continue or otherwise participate in any discussions or
negotiations or enter into an agreement regarding, or provide any non-public
information or data to any person relating to, any Acquisition Proposal; or

(4) otherwise knowingly facilitate any effort or attempt to make an Acquisition
Proposal.

(b) For purposes of this Agreement, the term “Acquisition Proposal” means
(1) any proposal or offer with respect to a merger, joint venture, partnership,
consolidation, dissolution, liquidation, tender offer, recapitalization,
reorganization, rights offering, share exchange, business combination or similar
transaction involving the Company, the Bank or any of the Subsidiaries and
(2) any acquisition by any person resulting in, or proposal or offer, that, if
consummated, would result in, any person becoming the beneficial owner, directly
or indirectly, in one or a series of related transactions, of ten percent
(10%) or more of the total voting power of any class of equity securities of the
Company or the Bank or those of any of the Subsidiaries, or ten percent (10%) or
more of the consolidated total assets (including, without limitation, equity
securities of any subsidiaries) of the Company, in each case other than the
transactions contemplated by this Agreement.

(c) Nothing contained in this Section 9.18 shall prohibit the Company from
taking and disclosing to its shareholders a position required by Rule 14e-2(a)
or Rule 14d-9 promulgated under the Exchange Act; provided, however, that
compliance with

 

3



--------------------------------------------------------------------------------

such rules shall not in any way limit or modify the effect that any action taken
pursuant to such rules has under any other provision of this Agreement.

(d) The Company and the Bank each agrees that it will promptly (and, in any
event, within 24 hours) notify the Investors if any inquiries, proposals or
offers with respect to an Acquisition Proposal are received by, any such
information is requested from, or any such discussions or negotiations are
sought to be initiated or continued with, the Company, the Bank or any
Subsidiary or any of their respective Representatives indicating, in connection
with such notice, the name of such person and the material terms and conditions
of any proposals or offers (including, if applicable, copies of any written
requests, proposals or offers, including proposed agreements) and thereafter
shall keep the Investors informed, on a current basis, of the status and terms
of any such proposals or offers (including any amendments thereto) and the
status of any such discussions or negotiations, including any change in the
Company’s or the Bank’s intentions as previously notified.

(e) Notwithstanding anything contained herein to the contrary, each of the
Company and the Bank agrees that a non-exclusive right and remedy for
noncompliance with this Section 9.18 is to have such provision specifically
enforced by any court having equity jurisdiction; it being acknowledged and
agreed that any such breach will cause irreparable injury to the Investors and
that money damages may not provide an adequate remedy to the Investors.”

Section 1.04 Section 8.01 of the Stock Purchase Agreement is amended to add a
new clause (h), which will read in its entirety as follows:

“(h) by CapGen if the Company or the Bank shall have breached the covenants
contained in Section 9.18 hereof or the Company’s Board shall have recommended
or publicly announced its intention to recommend any Acquisition Proposal in
accordance with Section 9.18(c) of this Agreement.”

Section 1.05 Section 9.03 of the Stock Purchase Agreement is amended in its
entirety to read as follows:

“Section 9.03 Fees and Expenses. (a) Except as set forth in Section 1.05 and
except as otherwise set forth in this Section 9.03, each party shall pay its own
fees and expenses (including, without limitation, the fees and expenses of its
agents, representatives, attorneys, and accountants) incurred in connection with
the negotiation, drafting, execution, delivery, and performance of this
Agreement and the Transaction.

(b) If this Agreement is terminated pursuant to Section 8.01(h) and the Company,
the Bank or any of the Subsidiaries (i) enter into an agreement contemplating an
Acquisition Proposal, (ii) the transaction contemplated by such agreement (an
“Alternative Transaction”) is consummated and (iii) such Alternative Transaction
substitutes for or substantially replaces the transaction contemplated by this
Agreement, then the Company and the Bank shall be jointly and severally
obligated to pay to the Investors (on a pro rata basis, based on the number of
Shares agreed to be purchased pursuant to this Agreement

 

4



--------------------------------------------------------------------------------

by each Investor) an amount equal to the Termination Fee promptly, but in any
event not later than two (2) business days, following the date of the
consummation of such Alternative Transaction.

(c) If, after the date hereof, an Acquisition Proposal is made to the Company,
the Bank, any Subsidiary, or the Company’s shareholders generally, or becomes
public (including an Acquisition Proposal made prior to the date hereof) and
thereafter this Agreement is terminated by CapGen pursuant to Section 8.01(b) or
(e) on the basis of a breach of a covenant or agreement made by the Company or
the Bank in this Agreement, and (i) within twelve months after such termination
the Company and/or the Bank enters into an agreement to effect an Alternative
Transaction, (ii) such Alternative Transaction is consummated and (iii) such
Alternative Transaction substitutes for or substantially replaces the
transaction contemplated by this Agreement, then the Company and the Bank shall
be jointly and severally obligated to pay to the Investors (on a pro rata basis,
based on the number Shares agreed to be purchased pursuant to this Agreement by
each Investor) an amount equal to the Termination Fee promptly, but in any event
not later than two (2) business days, following the consummation of such
Alternative Transaction.

(d) “Termination Fee” means an amount in cash equal to four million dollars
($4,000,000), which Termination Fee shall be paid by wire transfer of
immediately available funds to the account or accounts designated by Investors
at the time specified in this Section 9.03. To the extent not paid when due, any
amount payable pursuant to this Section 9.03 shall accrue interest at a rate
equal to eighteen percent (18%) per annum or, if lower, the maximum rate
allowable by law.

(e) Each of the Company, the Bank and each Investor acknowledges that the
agreements contained in this Section 9.03 are an integral part of the
transactions contemplated by this Agreement. The amounts payable pursuant to
Section 9.03 hereof constitute liquidated damages and not a penalty and shall be
the sole monetary remedy in the event a Termination Fee is paid in connection
with a termination of this Agreement on the bases specified in Section 9.03
hereof; provided that nothing herein shall relieve any party from liability for
fraud or intentional breach of this Agreement. In the event that the Company or
the Bank shall fail to make any payment pursuant to this Section 9.03 when due,
the Company and the Bank shall be jointly and severally obligated to reimburse
CapGen for all reasonable expenses actually incurred or accrued by CapGen
(including reasonable expenses of counsel) in connection with the collection
under and enforcement of this Section 9.03.”

Section 1.06 Section 1.15 of Amendment No. 1 is deleted in its entirety and
replaced with “[Intentionally Omitted]”.

 

5



--------------------------------------------------------------------------------

EACH OF THE UNDERSIGNED HAVE EXECUTED OR CAUSED THIS AMENDMENT NO. 2 TO BE
EXECUTED AS OF THE DATE FIRST ABOVE WRITTEN BY THEIR RESPECTIVE DULY AUTHORIZED
OFFICIALS.

 

PALMETTO BANCSHARES, INC. By:  

 

  Name: Samuel L. Erwin   Title: Chief Executive Officer

Joined in by the Bank as to Section 2.02 (as to the Bank only), Section 9.03 and
Section 9.18 only in consideration of the capital to be provided to the Bank
from proceeds of the Private Placement and other good and valuable
consideration, the receipt of which is acknowledged.

 

THE PALMETTO BANK By:  

 

  Name:   Title:

 

6



--------------------------------------------------------------------------------

CAPGEN CAPITAL GROUP V LP CAPGEN CAPITAL GROUP V LLC, THE GENERAL PARTNER OF
CAPGEN CAPITAL GROUP V LP By:  

 

  Name: John P. Sullivan   Title: Managing Director

 

7



--------------------------------------------------------------------------------

INVESTOR

 

Name Of Investor By:  

 

  Name:   Title: Address for Notices:

 

8